Citation Nr: 1019268	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-04 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left posterior 
tibial tendonitis.

2.  Entitlement to service connection for right posterior 
tibial tendonitis.

3.  Entitlement to service connection for carpal tunnel 
syndrome of the left hand.

4.  Entitlement to service connection for a bilateral 
shoulder disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and mother-in-law


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran, who is also the Appellant, served on active duty 
from June 2002 to June 2006, and is a Persian Gulf War combat 
Veteran.  Commendations and awards include a Navy and Marine 
Corps Commendation Medal (Combat V); a Combat Action Ribbon 
(Iraq); a Global War on Terror Service Medal; a Navy 
Meritorious Unit Commendation; and a Presidential Unit 
Citation-Navy.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In a February 2008 rating decision, the RO granted service 
connection for irritable bowel syndrome.  Service connection 
having been granted, that issue is no longer before the 
Board.  

In January 2010 the Veteran and his mother-in-law testified 
before the undersigned Acting Veterans Law Judge at a Travel 
Board hearing in Nashville, Tennessee.  The transcript of 
that hearing has been associated with the claims file.

The issue of service connection for a bilateral shoulder 
disorder is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran injured his left ankle during combat, and has 
had essentially continuous left ankle pain since that time, 
which is currently diagnosed as left posterior tibial 
tendonitis. 

2.  The Veteran does not have a current right ankle 
disability.

3.  The Veteran's current left hand carpal tunnel 
syndrome/myofascial pain began during service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, left 
posterior tibial tendonitis was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  The criteria for service connection for a right ankle 
disability are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

3.  Resolving reasonable doubt in the Veteran's favor, left 
hand carpal tunnel syndrome/myofascial pain syndrome was 
incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The notice 
requirements of the VCAA require VA to notify a claimant of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, VA will attempt to 
obtain.  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in August 2006.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Service treatment records (STRs) and VA treatment records 
have been obtained and associated with the claims file.  The 
Veteran was also accorded a VA Compensation and Pension (C&P) 
examinations; the reports of which are of record.  The 
Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal.  For these reasons, the Board 
finds that the duties to notify and duty to assist the 
Veteran have been satisfied with regard to the issues 
addressed on the merits.    

Service Connection Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304 (2009).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during active military service.  38 
C.F.R. § 3.303(d).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

In each case where a Veteran is seeking service connection, 
due consideration shall be given to the places, types, and 
circumstances of such Veteran's service as shown by such 
Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  In addition, under 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d), the Secretary shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease in the 
case of any Veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, if said evidence is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, shall resolve every reasonable doubt in 
favor of the Veteran.

Service Connection for Bilateral Ankle Disorder

The Veteran seeks service connection for left and right ankle 
disorders, which he avers were incurred in a combat situation 
in Iraq.  In September 2007 he wrote that he has had trouble 
walking or standing for long periods of time due to pain and 
swelling in his left ankle.  He reported that his left ankle 
problems began "after jumping off a 7 ton when a mine blew 
in front of the truck."  He further wrote that he has been 
unable to play contact sports due to swelling, pain, and the 
ankle being unstable, and experienced discomfort working as a 
security guard, and his ankle swelled with weather changes.

During the January 2010 Board personal hearing, the Veteran 
testified that a 12 foot high truck in which he was riding 
was hit by an enemy mine.  He testified that the truck's 
steps were destroyed in the blast, and that he landed 
awkwardly upon exiting the truck, twisting his left ankle.  
He testified that he has had recurrent pain (which he 
described as "extreme") and swelling in the left ankle 
since the incident in service.  He specifically testified 
that he had periods where he could not put any pressure on 
the left ankle and could not walk.    

The DD Form 214 reflects a military occupational specialty of 
Rifleman and Scout Sniper.  STRs include a summation of 
complaints pending separation from service.  In a May 2006 
report of Medical Assessment the Veteran reported that he had 
hurt his ankle "many times" but did not go to the hospital.  

In a September 2006 C&P examination the Veteran complained of 
bilateral ankle pain.  The examiner noted that the Veteran's 
gait was unimpaired.  Physical examination found full range 
of motion (0 to 20 degrees dorsiflexion and 0 to 45 degrees 
plantar flexion), but there was tenderness to palpation over 
the posterior tibial tendon.  X-rays found "no evidence of 
fracture or dislocation," and visualized joint spaces were 
normal.  Diagnosis was bilateral posterior tibial tendonitis.

Left Ankle Disorder

After a review of the evidence, the Board finds that the 
Veteran injured his left ankle during combat, and has had 
essentially continuous left ankle pain since that time, which 
is currently diagnosed as left posterior tibial tendonitis.  
The record contains credible lay evidence of an injury to the 
left ankle during a combat situation (see 38 U.S.C.A. § 
1154(b)) and competent medical evidence of a current 
disability.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).  The Board also finds credible the Veteran's 
testimony of recurrent symptomatology since the injury in-
service, particularly in the absence of evidence to the 
contrary.  Resolving reasonable doubt in the Veteran's favor, 
service connection for left posterior tibial tendonitis is 
therefore warranted.  38 C.F.R. § 3.303; see also Falzone v. 
Brown, 
8 Vet. App. 398, 403 (1995) (providing that lay statements 
regarding continuity of symptomatology may provide a direct 
link between the active service and a current condition).  

Right Ankle Disorder

As regards the right ankle, the Board finds that the weight 
of the competent evidence demonstrates that the Veteran does 
not have a current right ankle disability.  On the contrary, 
x-rays taken in September 2006 were normal, and the Veteran 
himself restricted his complaints to the left ankle.  See 
Board Hearing Transcript, pp. 4-7.  Although he and the 
witness elaborated at length regarding the left ankle, he 
made no complaints regarding the right ankle.  Accordingly, 
in the absence of a current disability of the right ankle, 
service connection for a right ankle disability must be 
denied.  38 C.F.R. § 3.303.  See Brammer v. Derwinski,  3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  For these reasons, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for service connection for a right ankle disorder, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection for a Left Wrist/Hand Disorder

The Veteran seeks service connection for a left wrist 
disorder.  The Veteran avers that his left hand pain (along 
with the pain due to his service-connected right hand 
disability) began while firing weapons in sniper school, and 
that it continued during his military career.  He explains 
that, rather than seeking formal treatment for his hand pain 
during sniper school and later in battle, he simply pressed 
on because it was what he was trained to do. 

In September 2007 he wrote that he took over-the-counter 
medicine for the pain in his hand.  During the January 2010 
Board personal hearing, the Veteran testified that his hand 
would be sore after firing his weapon.  He also testified 
that the tips of his fingers would go numb.  He testified 
that he did not seek treatment for his symptoms because 
Marines are discouraged from complaining over such ailments.

STRs contain no mention of any left hand complaints; however, 
the Veteran did mention during his separation assessment that 
he had fractured his left ulna prior to service.  The Veteran 
separated from active service in June 2006.  

During the September 2006 C&P examination that was conducted 
within a few months of service separation, the Veteran 
complained of bilateral hand pain, which he averred began 
during sniper school.  Tinel's/Phalen's testing was negative, 
and x-rays of the left hand were normal.  Diagnosis was 
bilateral carpal tunnel syndrome, right greater than left.  
The examiner added as follows:  "believe L hand is 
subclinical with grip weakness but no signs as yet."

In October 2006 the Veteran was service connected for right 
hand carpal tunnel syndrome.

In January 2008 the left hand was reexamined.  During the 
examination the Veteran complained of aching pain in both 
hands during the day and night, and said that it was worse 
during repetitive motion of the hands.  He reported that he 
used NSAIDS (nonsteroidal anti-inflammatory drugs) and wore a 
brace/ace wrap.  Physical examination found "difficulty 
grasping on left hand with thumb and fingers."  Phalen and 
Tinel signs were "mild positive on left compared to right."  
Diagnosis was "left greater than right myofascial hand 
syndrome."  

After a review of the evidence, the Board finds that the 
evidence for and against the Veteran's claim is at least in 
relative equipoise on the question of whether his current 
left hand carpal tunnel syndrome/myofascial pain began during 
service.  

Preliminarily, the Board notes that there is a mention of a 
pre-service injury to the left ulna; however, because this 
was not "noted" on the report of enlistment examination, 
the presumption of soundness at service entrance applies as 
regards the left hand, and it is not rebutted by clear and 
unmistakable evidence.  
38 U.S.C.A. 1111 (West 2002); 38 C.F.R. § 3.304(b); see also 
VAOPGCPREC 3-03 and Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004).  The Board will analyze this case as one of 
direct service connection for a left hand disorder.

The Board finds the Veteran's assertions of continuous post-
service symptoms of the left wrist/hand to be consistent with 
the circumstances of his military training and combat service 
and, thus, to be credible.  38 C.F.R. § 3.303(a).  Moreover, 
while there is no written record of treatment for left hand 
pain during service, the Board finds the Veteran's avowal of 
recurrent symptomatology during and since service and 
reported use of over-the-counter aids to be credible.  There 
is no evidence to the contrary.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (holding that the Board is within its 
province to weigh testimony and make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.); see also Owens 
v. Brown, 7 Vet. App. 429 (1995) (it is the Board's 
fundamental responsibility to evaluate the probative value of 
all medical and lay evidence).  

Accordingly, as there is competent medical evidence of a 
current left hand disorder, credible lay evidence of onset 
during service, credible lay evidence of continuity of 
symptomatology since service, resolving reasonable doubt in 
the Veteran's favor, the Board finds that service connection 
for left hand carpal tunnel syndrome/ myofascial pain is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (continuity 
of post-service symptoms is "a substitute way of showing" 
in-service incurrence and medical nexus). 


ORDER

Service connection for a left ankle disability (diagnosed as 
posterior tibial tendonitis) is granted.

Service connection for a right ankle disability is denied.

Service connection for a left hand disability (diagnosed as 
carpal tunnel syndrome/myofascial pain) is granted.


REMAND

In addition to the foregoing, the Veteran seeks service 
connection for a bilateral shoulder disorder.  As a Persian 
Gulf War Veteran, his claim is entitled to consideration 
under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 
(2009).  Because the December 2007 statement of the case did 
not include these regulations, remand for compliance with 38 
C.F.R. § 19.29(b) (2009) is warranted.  

In addition, while the Veteran was accorded a C&P examination 
with regard to his claim for service connection for a 
shoulder disorder, the claims file was not reviewed, and an 
opinion regarding a nexus to service was not proffered by the 
examiner.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that 
the examiner "must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination").  Since the matter is being remanded, 
the Veteran should be accorded a new examination.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (once the 
Secretary undertakes to provide an examination, even if not 
statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  

Accordingly, the issue of service connection for a bilateral 
shoulder disorder is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  In compliance with 38 C.F.R. § 
19.29(b), notify the Veteran of the 
presumptive disability provisions of 
38 C.F.R. § 3.317 (chronic qualifying 
disability). 

2.  Schedule the Veteran for a VA 
examination of the shoulders.  The relevant 
evidence in the claims file should be made 
available to, and reviewed by, the 
examiner, and the examination report should 
reflect such review.  All indicated tests 
should be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to offer an opinion 
as to whether the Veteran's bilateral 
shoulder pain is attributable to a 
medically explained illness or injury and, 
if so, to identify the disability, and 
opine as to whether it is at least as 
likely as not that said diagnosed 
disability is related to service.  

3.  After any further development deemed 
necessary, readjudicate the issue of 
service connection for a bilateral shoulder 
disorder.  If the benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 
38 C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim(s).  See 
38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


